DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are pending for examination in the application filed September 20, 2019.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN JP2018-216675, filed November 19, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Identifying Pedestrian Path via Vehicle Video.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because Claim 6 is drawn to a “computer program,” per se, and therefore, fail(s) to fall within a statutory category of invention. A claim directed to a computer program itself is non-statutory because it is not: a process, or machine, or manufacture, or composition of matter. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are being rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al. (Nandakumar; U.S. Patent Application Publication 2013/0129149 A1), and further in view of Khadloya et al. (Khadloya; U.S. Patent Application Publication 2019/0259284 A1).
 Regarding Claim 1, Nandakumar discloses aspects of the information processing system comprising: 
a plurality of vehicles (motorcycles; [0070] Data collection on various out-of home assets is carried out with one or more high fidelity video cameras outfitted with a GPS sensor as the basic data collection mechanism. The data collection unit can be a vehicular mechanism such as a motorcycle rider with a camera attached to his/her helmet. The person drives on a predetermined or if desired, even a random pattern, and collects detailed video images of out of home assets in the driven path. The GPS data is then woven into the video data. This video data is processed to mark and isolate the out of home asset 
a server configured to communicate with the vehicles (Database at Analysis Module; [0080] Video traffic data is collected on a periodic basis at various intersections and used to create traffic and exposure models for users. Extensive traffic videos are collected (GPS tagged as well) at various hours at pre-defined intersections and traffic locations. The following process (as shown in FIG. 2) is then used: [0081] 1. The traffic video is loaded into an analysis module), wherein:
each of the vehicles generates a video obtained by imaging outside scenery in association with a time point and transmits the video and position information of a host vehicle at a time point when the video is generated to the server ([0128] The next step of the method involved collection of videos of traffic junctions, and/or of traffic routes. This is exemplified in block A3 of FIG. 8. The video collection mechanism is built using technologies that are readily available. However, the assembly of the mechanism has to the applicants' knowledge not been done in the manner so far. A GPS enabled high fidelity video camera was mounted on a motorcycle helmet. Multiple stability tests and adjustments were carried out to ensure that consistent video was available to process. The testing involved methods, such as dropping the helmet from a given height, at which a motorcycle rider would normally wear the helmet, vigorously and continuously shaking the helmet, etc. In addition, a portable battery pack was added to the camera to ensure longer life of the camera. The videos across the routes were collected in multiple runs with two riders, and at different points of time. However, as is evident, more than two riders can be used, and the riders can travel in tandem. Weekly collection mechanisms were devised since the collected files were large. This involved transportation of the media physically to a central office. [0129] Block A3 can be carried out in addition to or alternatively replaced with the process identified in the block labeled A2. This additional or alternative methodology involved obtaining stationary snippets on video of pre-determined junctions or locations. The example of the invention involved taking snippets for 15 minutes at a time at pre-determined times throughout the day. This was done so that the sampling at any given junction or location was representative of the traffic movement through the day. The hardware and personnel used for collection of junction videos was identical to that for tagged videos. The process of using mobile cams mounted on helmets in steps A2 and A3 was done after taking cost considerations into account. However, where the cost of manual collection exceeds the cost of individual cams mounted at/near junctions/media assets/points of interest, this methodology can be tuned to collect such data and use it in all following steps. [0130] Block A21 identifies the methodology of video file processing to enable tagging and classification. The videos whether collected through block A3 or A2 were in .mov format. These were converted to .flv format to enable web processing. The process of conversion was done using FFMPEG, which is an open-source video processing software. However, other conventional conversion software can also be utilized. The video(s) were further partitioned into individual images to enable detailed analysis of vehicular and pedestrian traffic.); and 
wherein the server, when the video and the position information are received from the host vehicle, 
detects attribute information of a person appearing in the video from the video and detects position information of the person at the time point based on the position information of the host vehicle at the time point when the video is generated ([0073] The initial processing of GPS data is intended to catalog and classify the sites across a wide geographical area. This process goes through the following steps as shown in FIG. 1: [0074] 1. The data is initially collected through a number of runs along pre-defined routes, resulting in large, GPS-tagged videos of the assets under consideration. [0075] 2. The GPS-tagged video is enhanced with ooh-cluster markers which are defined (a) by data entry personnel that view the videos, (b) by GPS loggers that are carried by the video personnel (c) pre-defined points gleaned from maps or previous runs [0076] 3. The point-of-interest markers are combined using a "nearness" algorithm, and videos (about 30 second to either side) of the clusters are then isolated, stripped and deconstructed using video processing algorithms. [0077] 4. The deconstructed videos are then tagged using an online processing module where boundaries of each asset are marked on specific video frames. The co-ordinates of asset boundaries in the remaining frames are extrapolated from the marked frames, and where the extrapolation does not provide an accurate overlay, additional tagging is done till the boundaries appear acceptable. [0078] 5. The assets are given unique ids and stored in the database. [0079] 6. The assets are viewed by a local expert who provides the following additional information (a) size and type of the asset (b) owner (c) special characteristics
[0080] Video traffic data is collected on a periodic basis at various intersections and used to create traffic and exposure models for users. Extensive traffic videos are collected (GPS tagged as well) at various hours at pre-defined intersections and traffic locations. The following process (as shown in FIG. 2) is then used: [0081] 1. The traffic video is loaded into an analysis module [0082] 2. Traffic analysis personnel then perform a frame-by-frame analysis of the data, categorizing vehicles, pedestrians and occupants of vehicles based on a number of factors ranging from age, perceived income levels, appearance, clothing, physical fitness and relevant characteristics. [0083] 3. In addition, various behavioral parameters are gathered such as the wait at a signal, obstruction of view, attention to traffic, perceived time pressure etc.), 
transmits the attribute information of the specified person and movement path information including time-series data of the position information of the person to a client (¶0073-0083, ¶0170-0171).
Nandakumar does not explicitly state the same person and tracking the movement path; however Nandakumar teaches, “[0070] Data collection on various out-of home assets is carried out with one or more high fidelity video cameras outfitted with a GPS sensor as the basic data collection mechanism. The data collection unit can be a vehicular mechanism such as a motorcycle rider with a camera attached to his/her helmet. The person drives on a predetermined or if desired, even a random pattern, and collects detailed video images of out of home assets in the driven path. The GPS data is then woven into the video data. This video data is processed to mark and isolate the out of home asset while identifying it with a unique id and tagging it with its GPS coordinates from the video. A small segment of video containing the asset is attached to its database entry together with a static image obtained from a frame grab of the high fidelity video.”
In the same field of endeavor, remote vehicles configured to detect, track, and follow, Khadloya teaches:
specifies the same person appearing in two or more videos of a plurality of the videos respectively received from the vehicles ([0085] Various objects are present in the first scene of FIG. 4A in the vicinity of the vehicle 122. For example, the first scene includes a first non-pedestrian object 431, such as a tree. The first scene of FIG. 4A includes a first pedestrian 432, a second pedestrian 433, and a third pedestrian 434. Each of the first, second, and third pedestrians 432, 433, and 434 is at a different location and distance relative to the vehicle 122. In an example, the vehicle 122 is associated with or has a first field of view 450, or FOV 450. The FOV 450 can correspond to a direction of travel of the vehicle 122, and in the example of FIG. 4A, the FOV 450 corresponds to the first direction of travel 422. The FOV 450 can have various dimensions or angles or depths, and can depend on, among other things, a type or orientation of the image sensor 107, a rate of travel of the vehicle 122, or other factor. In the example of the first scene of FIG. 4A, the FOV 450 includes the non-pedestrian object 431, the second pedestrian 433, and the third pedestrian 434. That is, in an example, the image sensor 107 can receive images that include information about each of the non-pedestrian object 431, the second pedestrian 433, and the third pedestrian 434. The received images can be processed, such as using the first processor circuit 102 and one or more of the processing engine(s) 208 therein to perform further analysis on the images, such as to identify whether any pedestrian or other object is in a collision path with the vehicle 122.), and 
transmits the attribute information of the specified person and movement path information including time-series data of the position information of the person to a client ([0055] The first processor circuit 102 can be communicatively coupled to a remote server 108 using a network 110. The network 110 can be any suitable wired network, wireless network, or a combination of wired, wireless, or other network. In an example, the network 110 includes a LAN or wireless LAN connection, an internet connection, a point-to-point connection, or other network connection and combinations thereof. The network 110 can be any other type of network that is configured to transmit or receive data from host computers, personal devices, telephones, or any other electronic devices. The network 110 can be a combination of an enterprise network (or the Internet) and a cellular network, in which case, suitable systems and methods are employed to seamlessly communicate between the networks, and a mobile switching gateway can be used to communicate with a computer network gateway to pass data between the networks. The network 110 can include or use any software, hardware, or computer applications that can provide a medium to exchange signals or data in various formats. [0112] The instructions 1308 can be transmitted or received over the network 1320, using a transmission medium, via a network interface device (e.g., a network interface component included in the communication components 1340) and using any one of a number of well-known transfer protocols (e.g., hypertext transfer protocol (HTTP)). Similarly, the instructions 1308 can be transmitted or received using a transmission medium via the coupling 1326 (e.g., a peer-to-peer coupling) to the devices 1322.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Nandakumar with the teachings of Khadloya as a frame-by-frame analysis of the data, categorizing vehicles, pedestrians and occupants of vehicles based on a number of factors ranging from age, perceived income levels, appearance, clothing, physical fitness and relevant characteristics model results in effective exposures for each site, and enables prediction based on user demographics and behavior, the number of total exposure per asset as taught by Nandakumar. 
Regarding Claim 2, Nandakumar further discloses the aspects of the information processing system according to claim 1, wherein the attribute information of the person includes at least one of age, age group, gender, and clothing of the person ([0082] 2. Traffic analysis personnel then perform a frame-by-frame analysis of the data, categorizing vehicles, pedestrians and occupants of vehicles based on a number of factors ranging from age, perceived income levels, appearance, clothing, physical fitness and relevant characteristics. [0084] The demographic and vehicular data model that is preferably used is the granular traffic model depicted in FIG. 3. The granular traffic model results in effective exposures for each site, and enables prediction based on user demographics and behavior, the number of total exposure per asset. The specific processes that define these are: [0085] 1. Traffic patterns. For each junction/segment of road, build a queuing network model that predicts rate of entry/exit at various points. This allows determination in greater detail, the specific demographics of the occupants as well as their projected purpose. [0086] 2. Traffic seasonality. India, particularly, is significantly affected by seasonality in terms of traffic movements--monsoons, festivals, holidays etc. Seasonality model will play a further role in determining volume across traffic interest points. [0087] 3. Traffic Video Data. Traffic video that is collected will be put together and analyzed. There will be clear categorization of vehicles, their occupants and pedestrians--this classification will be to a level of granularity that delves into perceived age, economic status, physical characteristics, style of dressing etc.).
Regarding Claim 3, Khadloya further teaches the aspects of the information processing system according to claim 1, wherein the movement path information further includes information on at least one of a movement start point and a movement end point in the movement path of the specified person ([0085] Various objects are present in the first scene of FIG. 4A in the vicinity of the vehicle 122. For example, the first scene includes a first non-pedestrian object 431, such as a tree. The first scene of FIG. 4A includes a first pedestrian 432, a second pedestrian 433, and a third pedestrian 434. Each of the first, second, and third pedestrians 432, 433, and 434 is at a different location and distance relative to the vehicle 122. In an example, the vehicle 122 is associated with or has a first field of view 450, or FOV 450. The FOV 450 can correspond to a direction of travel of the vehicle 122, and in the example of FIG. 4A, the FOV 450 corresponds to the first direction of travel 422. The FOV 450 can have various dimensions or angles or depths, and can depend on, among other things, a type or orientation of the image sensor 107, a rate of travel of the vehicle 122, or other factor. In the example of the first scene of FIG. 4A, the FOV 450 includes the non-pedestrian object 431, the second pedestrian 433, and the third pedestrian 434. That is, in an example, the image sensor 107 can receive images that include information about each of the non-pedestrian object 431, the second pedestrian 433, and the third pedestrian 434. The received images can be processed, such as using the first processor circuit 102 and one or more of the processing engine(s) 208 therein to perform further analysis on the images, such as to identify whether any pedestrian or other object is in a collision path with the vehicle 122. [0086] FIG. 4B illustrates generally an example of a region of interest 460, or ROI 460, corresponding to a portion of the FOV 450. In the example of FIG. 4B, the ROI 460 includes a portion of the FOV 450 that is in the first direction of travel 422. The ROI 460 can optionally exclude portions of the FOV 450 that are off of or are away from the road 410. For example, a sidewalk adjacent to the road 410 can be excluded from the ROI 460. In an example, the second pedestrian 433 can be located on a sidewalk that is adjacent to the road 410 and therefore the second pedestrian 433 can be considered to be outside of the ROI 460. The third pedestrian 434 can be detected to be on the road 410 and inside of the ROI 460. In an example, if the third pedestrian 434 is detected within a specified threshold distance of the vehicle 122, the system 100 can be configured to provide an alert to an operator of the vehicle 122.).
Regarding Claim 4, Nandakumar further discloses the aspects of the information processing system according to claim 1, wherein the server detects the position information of the host vehicle ([0070] Data collection on various out-of home assets is carried out with one or more high fidelity video cameras outfitted with a GPS sensor as the basic data collection mechanism. The data collection unit can be a vehicular mechanism such as a motorcycle rider with a camera attached to his/her helmet. The person drives on a predetermined or if desired, even a random pattern, and collects detailed video images of out of home assets in the driven path. The GPS data is then woven into the video data. This video data is processed to mark and isolate the out of home asset while identifying it with a unique id and tagging it with its GPS coordinates from the video. A small segment of video containing the asset is attached to its database entry together with a static image obtained from a frame grab of the high fidelity video.) at the time point when the video is generated as the position information of the person at the time point ([0080] Video traffic data is collected on a periodic basis at various intersections and used to create traffic and exposure models for users. Extensive traffic videos are collected (GPS tagged as well) at various hours at pre-defined intersections and traffic locations. The following process (as shown in FIG. 2) is then used: [0081] 1. The traffic video is loaded into an analysis module [0082] 2. Traffic analysis personnel then perform a frame-by-frame analysis of the data, categorizing vehicles, pedestrians and occupants of vehicles based on a number of factors ranging from age, perceived income levels, appearance, clothing, physical fitness and relevant characteristics. [0083] 3. In addition, various behavioral parameters are gathered such as the wait at a signal, obstruction of view, attention to traffic, perceived time pressure etc.).
Regarding Claim 5, Nandakumar further discloses the aspects of the information processing system according to claim 1, wherein the server detects relative position information between the host vehicle and the person appearing in the video from the video when the video is received from the host vehicle and detects the position information of the person at the time point based on the position information of the host vehicle at the time point, when the video is generated and the detected relative position information ([0073] The initial processing of GPS data is intended to catalog and classify the sites across a wide geographical area. This process goes through the following steps as shown in FIG. 1: [0074] 1. The data is initially collected through a number of runs along pre-defined routes, resulting in large, GPS-tagged videos of the assets under consideration. [0075] 2. The GPS-tagged video is enhanced with ooh-cluster markers which are defined (a) by data entry personnel that view the videos, (b) by GPS loggers that are carried by the video personnel (c) pre-defined points gleaned from maps or previous runs [0076] 3. The point-of-interest markers are combined using a "nearness" algorithm, and videos (about 30 second to either side) of the clusters are then isolated, stripped and deconstructed using video processing algorithms. [0077] 4. The deconstructed videos are then tagged using an online processing module where boundaries of each asset are marked on specific video frames. The co-ordinates of asset boundaries in the remaining frames are extrapolated from the marked frames, and where the extrapolation does not provide an accurate overlay, additional tagging is done till the boundaries appear acceptable. [0078] 5. The assets are given unique ids and stored in the database. [0079] 6. The assets are viewed by a local expert who provides the following additional information (a) size and type of the asset (b) owner (c) special characteristics [0080] Video traffic data is collected on a periodic basis at various intersections and used to create traffic and exposure models for users. Extensive traffic videos are collected (GPS tagged as well) at various hours at pre-defined intersections and traffic locations. The following process (as shown in FIG. 2) is then used: [0081] 1. The traffic video is loaded into an analysis module [0082] 2. Traffic analysis personnel then perform a frame-by-frame analysis of the data, categorizing vehicles, pedestrians and occupants of vehicles based on a number of factors ranging from age, perceived income levels, appearance, clothing, physical fitness and relevant characteristics. [0083] 3. In addition, various behavioral parameters are gathered such as the wait at a signal, obstruction of view, attention to traffic, perceived time pressure etc.).
Regarding Claim 6, Claim 6 is interpreted and rejected in light of claim 1 as articulated above.
Regarding Claim 7, Claim 7 is interpreted and rejected in light of claim 1 as articulated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Papke et al. disclosed SYSTEMS, METHODS AND ARTICLES FOR VIDEO ANALYSIS REPORTING (U.S. Patent Application Publication 2011/0231419 A1).
[0144] At 1210, at least one processor executes an object dwell timeline database query. The object dwell timeline database query produces information which describes the presence of an object (e.g., inanimate object) and length of time that the object has dwelled or remained at a particular location, possibly over a particular period of time. The general query may be preconfigured, with only selected parameters such as date, time location configurable.
[0145] At 1212, at least one processor executes a face dwell timeline database query. The face dwell timeline database query produces information which describes the act and/or length of time that a visual field of a particular person has dwelled or remained at a particular location, possibly over a particular period of time. Such may, for example, be associated with cameras located in or associated with signage, for example digital signage. Such can be correlated with the particular message being displayed by the signage to gauge interest, and may also be correlated with demographic information to allow targeting of messages or advertisements to selected groups of people. The general query may be preconfigured, with only selected parameters such as date, time location configurable. The actual identity of the person may be known or unknown.
[0146] At 1214, at least one processor executes a demographics classification timeline database query. The demographics classification timeline database query produces information which describes demographics of people in a particular location over a particular period of time. The general query may be preconfigured, with only selected parameters such as date, time location configurable. The information may specify individual demographics or statistical demographics.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689